Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-1996

Susquenita Sch Dist v. S.
Precedential or Non-Precedential:

Docket 95-7575




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Susquenita Sch Dist v. S." (1996). 1996 Decisions. Paper 76.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/76


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 95-7575
                               ___________

         SUSQUENITA SCHOOL DISTRICT,

                                  Appellant

                          v.

         RAELEE S., by and through her parents and
         next friends, Heidi S. and Byron S.
                           ___________

          Appeal from the United States District Court
             for the Middle District of Pennsylvania
                   (D.C. Civ. No. 95-cv-01063)
                           ___________

                              Argued
                           June 4, 1996
          Before: BECKER and MANSMANN, Circuit Judges,
                  and BROTMAN, District Judge.*

                    (Filed      September 18, l996
                               ___________

Frank P. Clark, Esquire (ARGUED)
James, Smith & Durkin
134 Sipe Avenue
Hummelstown, PA 17036

  COUNSEL FOR APPELLANT

Jefferson C. Crosby, Esquire (ARGUED)
Gibbel, Kraybill & Hess
41 East Orange Street
Lancaster, PA 17602

  COUNSEL FOR APPELLEE
                               ___________

                          OPINION OF THE COURT
                               __________




*        Honorable Stanley S. Brotman of the United States
District Court for the District of New Jersey, sitting by
designation.
MANSMANN, Circuit Judge.
         This matter, arising under the Individuals with
Disabilities Education Act ("IDEA"), 20 U.S.C. § 1415 et seq.,
requires that we determine whether the parents of a student
eligible for programs and services under the IDEA are entitled to
have their daughter's private school placement funded by the
local public school district prior to the conclusion of
litigation establishing the propriety of that placement. The
case comes to us in an interlocutory posture; the public school
district has asked us to review the district court's order
denying a Motion for Stay Pending Appeal. This denial
effectively directs that the student remain in the private school
placement and that this placement be funded by the local public
school district pending resolution of the merits of the
underlying litigation. Because we conclude that the district
court properly declined to enter a stay, we will affirm the order
of the district court.

                                I.
         In the academic year 1994-1995, Raelee S., a learning
disabled student within the meaning of the IDEA, entered the
ninth grade at Susquenita High School. In the summer of 1994,
the Susquenita school district had issued a Notice of Recommended
Assignment ("NORA") to Raelee's parents and proposed an
individualized education program ("IEP"). As of the start of the
school year, the parents had not accepted either document.
Shortly after school began, however, the parents rejected the
NORA and the proposed IEP, withdrew Raelee from Susquenita, and
placed her in a private school for the learning disabled. They
then invoked their right to a due process hearing pursuant to
section 1415(b)(2) of the IDEA in order to determine whether
Raelee had been properly placed and whether, accordingly, they
were entitled to tuition reimbursement.
         In a decision announced in April 1995, the hearing
officer found that the IEP which Susquenita had proposed for
Raelee was appropriate and that the school district should not be
forced to bear the financial burden of the parents' unilateral
decision to place Raelee in a private school. The parents
appealed this decision to a three member state special education
appeals panel. On June 1, 1995, the panel reversed the hearing
officer's decision, finding that the proposed IEP was deficient
in a number of respects and that "Raelee's educational program
was not reasonably calculated to provide for meaningful education
benefit." (Special Education Opinion No. 672, Typescript at 13.)
Addressing the private school placement, the panel wrote:
         Although the private school is dedicated to
         the education of students with learning
         disabilities and therefore represents a more
         restrictive placement, we find that Raelee's
         current needs in learning outweigh her need
         for integration with nondisabled peers. Thus
         we find the program offered by the private
         school appropriate for Raelee.

Id. The panel then moved to the crux of the issue which we now
confront, writing:
         Parents have a right to withdraw their
         children from public school unilaterally
         . . . and receive reimbursement for private
         school tuition when a district has failed to
         provide an appropriate education and when the
         private school meets the substantive
         requirements of IDEA . . . . Thus we find
         that the parents claim for reimbursement of
         tuition and transportation [for the academic
         year 1994-1995] are legally permissible.

Id. at 6. Also critical to this controversy is the panel's
statement, in dicta, that "unless this order is overturned in a
Commonwealth or federal district court, the private school
placement shall be the pendent placement in any future disputes
between the parent and the District." Id.
         On July 3, 1995, Susquenita filed a Complaint in the
Nature of an Appeal from the decision of the special education
appeals panel. Jurisdiction was appropriate under the provisions
of 20 U.S.C. § 1415(e)(2) which provides that "any p[arty]
aggrieved by the findings and decision made [by a State
educational agency] . . . shall have the right to bring a civil
action . . . in a district court . . . ."
         In the complaint, Susquenita alleged that the education
appeals panel improperly disregarded the credibility
determinations made by the hearing officer, made findings of fact
not supported by the record, and, most importantly for purposes
of this appeal, in identifying the private school as Raelee's
pendent placement and in awarding tuition reimbursement. In a
contemporaneous motion for stay pending appeal filed pursuant to
Fed. R. Civ. P. 62(d) and (f), Susquenita asked that the
district court stay the appeals panel decision "insofar as it
directs Susquenita to reimburse the parents for expenses and
. . . states that Raelee's placement within the meaning of 20
U.S.C. § 1415(e)(3) is a private school."
         The district court denied Susquenita's motion, noting
that "Rule 62(d) requires an analysis similar to that employed in
evaluating a request for a preliminary injunction." (Typescript
at 5.) The court identified four factors to be considered,
including: 1) the movant's likelihood of success on the merits;
2) whether the movant will suffer irreparable harm if the request
is denied; 3) whether third parties will be harmed by the stay;
and 4) whether granting the stay will serve the public interest.
         The district court evaluated each of these factors,
concluding first that the likelihood of Susquenita's success on
the merits was very difficult to predict. The court found,
however, that, "on the current state of the record made at the
administrative level, we would conclude that the likelihood of
success favors Raelee S." (Typescript at 4.) The court also
found the public interest factor difficult to evaluate, stating
that while the public interest favored Raelee's receiving a free
and appropriate education, the state of the record made it
difficult to assess whether Raelee received such an education in
the Susquenita School District. The court concluded, however,
that "were we compelled to make such an assessment at this
juncture, we would be constrained to come down on the side of
[Raelee S.]." Id. The court next found that third parties would
not be harmed if the stay were denied:
         The only harm which we can conceive of is the
         financial burden which will be borne by the
         district during the pendency of this appeal.
         We have nothing before us to suggest that
         other students will be denied a proper or
         adequate education if the order compelling
         the district to fund her private school
         remains in effect during the pendency of this
         appeal.

Id.
         Evaluating Susquenita's allegation of irreparable harm,
the district court found that, under current caselaw, the
district would not be entitled to recover funds expended to
maintain Raelee in private school even if it were to prevail on
appeal. The court thus found merit in Susquenita's argument that
it would suffer irreparable harm if the stay were denied. The
court, however, did not find this prospect of harm sufficient to
justify granting the stay. "Taken together, we find that the
relevant considerations do not justify granting the stay
requested by the district." (Typescript at 4.)
         Accordingly, the district court denied Susquenita's
motion for a stay and held that Raelee's "`current educational
placement' for section 1415(e)(3) purposes will remain the
private school . . . during the pendency of this appeal and until
further order of the court declaring otherwise." (Typescript at
5). This holding also effectively decided the reimbursement
question in favor of Raelee's parents. This appeal followed.
We have jurisdiction pursuant to 28 U.S.C. § 1291; we review the
district court's order under an abuse of discretion standard.
Sierra Club v. Cedar Point Oil Co., 73 F.3d 546 (5th Cir. 1996).

                               II.
         The broadest issues in this litigation are those
relating to the adequacy of the IEP proposed by Susquenita; these
are the merits issues yet to be addressed by the district court.
The issues underlying the district court's denial of the stay are
narrow, involving practical questions of where Raelee should
attend school while the review process proceeds, who must pay for
Raelee's placement, and when that payment must be made.
Susquenita argues that it has no financial obligation to Raelee's
parents because the private school is not the appropriate pendent
placement. Alternatively, Susquenita contends that any financial
obligation which it may have can be assessed only at the end of
the appellate process. These issues of pendent placement and
financial responsibility are linked; in order to evaluate the
payment questions, we must first assess the legal impact of the
education appeals panel directive that the private school be
deemed Raelee's pendent placement during the review process.

                               III.
         The pendent placement concept is an important feature
of the IDEA. In 1975 Congress enacted legislation appropriating
funds to help states defray the cost of educating children with
disabilities. The IDEA, known originally as the Education of the
Handicapped Act, was passed in order "to assure that all children
with disabilities have available to them . . . a free appropriate
public education which emphasizes special education and related
services designed to meet their unique needs." 20 U.S.C. §
14000(c). The IDEA resulted, in part, from a congressional
determination that:
         handicapped children were not being properly
         educated and were, in most instances,
         excluded from the classroom. Congress
         concluded that the problem was the result not
         only of financial constraints at state and
         local levels but was also due to state and
         local laws which enabled school districts to
         exclude children without consultation with
         their parents.

Thomas v. Cincinnati Board of Education, 918 F.2d 618, 619 (6th
Cir. 1990). See also H.R. Rep. 332, 94th Cong., 1st Sess.
         To be eligible for federal funding, states and local
agencies are required by the IDEA to comply with federal
guidelines and regulations established to ensure the availability
of a "free appropriate public education" for all of their
disabled children. 20 U.S.C. § 1412(1). State and local
compliance with the IDEA is monitored by federal review, see 34
C.F.R. §§ 104.61, 100.7, and by procedural safeguards extended to
handicapped children and their parents. These safeguards are
meant to "guarantee parents both an opportunity for meaningful
input into all decisions affecting their child's education and
the right to seek review of any decisions they think
inappropriate". Honig v. Doe, 484 U.S. 305, 311-12 (1988).
"Congress repeatedly emphasized throughout the Act the importance
of parental participation in both the development of the IEP and
any subsequent assessments of its effectiveness. See §§ 1400(c),
1401(19), 1412(7), 1415(b)(1) (A), (C), (D), (E), and
1415(b)(2)." Id.
         Several of the Act's procedural safeguards are relevant
to this case. First, the Act requires that a school district
give a child's parents written notice of any proposed changes in
the child's established educational program. 20 U.S.C. §
1415(b)(1)(C). If the parents object to proposed changes, they
are authorized to seek an impartial administrative hearing on the
matter, id. at § 1415(b)(2), and to appeal any adverse decision
to state or federal court. Id. at § 1415(e)(2). Finally, the
Act requires that during the course of administrative and
judicial proceedings, "the child shall remain in the then current
educational placement." Id. at 1415(e)(3). This requirement has
come to be known as the IDEA's "pendent placement" or "stay put"
provision.
         The pendent placement provision impacts to some degree
virtually every case involving an administrative challenge under
the IDEA. A child's placement during the course of
administrative and judicial proceedings typically has great
significance for all concerned. "Where as in the present case
review of a contested IEP takes years to run its course -- years
critical to the child's development -- important practical
questions arise concerning interim placement of the child and
financial responsibility for that placement." School Comm. of
the Town of Burlington v. Department of Educ., 471 U.S. 359, 361
(1985).       The pendent placement provision was included in the
IDEA to protect handicapped children and their parents during the
review process. The Supreme Court referred to this protective
purpose when it wrote:
         We think it clear . . . that Congress very
         much meant to strip schools of the unilateral
         authority they had traditionally employed to
         exclude disabled students . . . from school.

Honig v. Doe, 484 U.S. at 323. A similar view of the provision
was articulated in Burlington, 471 U.S. at 373:
         We think at least one purpose of § 1415(e)(3)
         was to prevent school officials from removing
         a child from the regular public school
         classroom over the parents' objection pending
         completion of the review proceedings . . . .
         [T]he impetus for the Act came from two
         federal-court decisions, Pennsylvania Assn.
         for Retarded Children v. Commonwealth, 334 F.
         Supp. 1257 (E.D. Pa. 1971), and 343 F. Supp.
279 (1972), and Mills v. Board of Education
         of District of Columbia, 348 F. Supp. 866
         (D.C. 1972), which arose from the efforts of
         parents of handicapped children to prevent
         the exclusion or expulsion of their children
         from the public schools. Congress was
         concerned about the apparently widespread
         practice of relegating handicapped children
         to private institutions or warehousing them
         in special classes. We also note that §
         1415(e)(3) is located in a section detailing
         procedural safeguards which are largely for
         the benefit of the parent and the child.

(citations omitted). We, too, have recognized the policy
concerns underlying the pendent placement provision:
         The provision represents Congress' policy
         choice that all handicapped children,
         regardless of whether their case is
         meritorious or not, are to remain in their
         current educational placement until the
         dispute with regard to their placement is
         ultimately resolved.

Drinker v. Colonial School District, 78 F.3d 859, 864-65 (3d Cir.
1996) (citing Woods v. New Jersey Dep't of Educ., No. 93-5123, 20
Indiv. Disabilities Educ. L. Rep. (LRP Publications) 439, 440 (3d
Cir. Sept. 17, 1993)).
         Given the protective purpose underlying the pendent
placement provision, it is often invoked by a child's parents in
order to maintain a placement where the parents disagree with a
change proposed by the school district; the provision is used to
block school districts from effecting unilateral change in a
child's educational program. In cases of this type we have
directed that "the dispositive factor in deciding a child's
`current educational placement' should be the Individualized
Education Program . . . actually functioning when the `stay put'
is invoked." Drinker, 78 F.3d at 867 (quoting Woods, 20 Indiv.
Disabilities Educ. L. Rep. (LRP Publications) at 440). According
to Susquenita, the last functioning IEP was in the public school
system and, therefore, the public school placement must remain
Raelee's pendent placement for the duration of this litigation.
         This case, however, differs from many in which a
child's pendent placement is at issue.
         Here, it is the parents who advocate change. Mr. and
Mrs. S. have no interest in having their daughter remain in the
public school system under the terms of either the former or the
proposed IEP. Because Raelee's parents concluded that the
program proposed for their daughter was inadequate and contrary
to her best interest, they chose not to invoke the protection of
the stay-put provision, opting instead to place Raelee in a
private school at their own expense. Prior to the time that the
education appeals panel announced its decision, then, the pendent
placement provision was inoperative.
         At the time of her transfer to the private school,
Raelee's parents did not dispute that the public school would
have been the appropriate pendent placement within the meaning of
the IDEA. The parents argue, however, that the pendent placement
and, therefore, the financial responsibility landscape was
altered when the state education appeals panel ruled in their
favor on June 1, 1995. We agree.
         In its decision the appeals panel found that the IEP
which Susquenita proposed for Raelee was inadequate and that the
private school placement was appropriate. The panel directed
that the private school be deemed Raelee's pendent placement in
any future disputes "unless the [panel] order is overturned in a
Commonwealth or federal district court." (Typescript at 14
n.27). Relying on this panel directive, the parents argue that a
new pendent placement was created and that, from the time of the
panel decision forward, Susquenita is required to bear the
financial burden of maintaining Raelee at the private school.
The parents' position is derived directly from the language of
the statute. As we have noted, section 1415(e)(3) of the Act
reads as follows: "During the pendency of any proceedings
conducted pursuant to this section, unless the state or local
educational agency and the parents or guardian otherwise agree,
the child shall remain in the then current educational placement.
. . ."
         The decision of the Supreme Court in Burlingtonestablished that a
ruling by the education appeals panel in favor
of the parents' position constitutes agreement for purposes of
section 1415(e)(3). In Burlington, the Supreme Court noted that
while parents who unilaterally remove their child from a prior
placement
         contravene[] the conditional command of §
         1415(e)(3) that "the child remain in the then
         current educational placement,' . . . we note
         that the section calls for agreement by
         either the state or the local educational
         agency. The [appellate panel]'s decision in
         favor of the [parents] and the [private
         school] placements would seem to constitute
         agreement by the state to the change of
         placement.
471 U.S. at 372.
         Susquenita argues that a pendent placement appropriate
at the outset of administrative proceedings is fixed for the
duration of the proceedings and cannot be altered by an
administrative ruling in the parents' favor. Accepting this
position would contravene the language of the statute and the
holding in Burlington. Furthermore, it would mean that the panel
decision in favor of the parents is of no practical significance
unless and until it is affirmed by a decision that cannot be or
is not appealed.
         As we have explained, section 1415(e)(3) was drafted to
guard the interests of parents and their children. We cannot
agree that this same section should be used here as a weapon by
the Susquenita School District to force parents to maintain a
child in a public school placement which the state appeals panel
has held inappropriate. It is undisputed that once there is
state agreement with respect to pendent placement, a fortiori,
financial responsibility on the part of the local school district
follows. Thus, from the point of the panel decision forward --
academic years 1995-1996 and following -- Raelee's pendent
placement, by agreement of the state, is the private school and
Susquenita is obligated to pay for that placement.

                               IV.
         Resolution of the pendent placement question does not
end our discussion. Susquenita contends that even if the appeals
panel decision is construed as an agreement to a "new" pendent
placement giving rise to financial responsibility on the part of
the school district, this responsibility is not immediate.
According to Susquenita, the Supreme Court's decision in
Burlington mandates that prospective tuition reimbursement or
reimbursement "pendente lite" be barred under the IDEA; without
exception, Susquenita argues, parents initiating an
administrative challenge under the IDEA must bear the financial
burden of alternative placement until such time as the propriety
of that placement is conclusively established. We decline to
adopt this restrictive reading of the Court's holding in
Burlington; we conclude that a school district may be required to
pay for tuition and expenses associated with a pendent placement
prior to the conclusion of litigation.
         Although Burlington arose in a procedural context which
made discussion of retroactive reimbursement appropriate, we
believe that the concerns underlying that decision apply with
equal force to tuition payments coming due during the pendency of
litigation. Thus, while the holding in Burlington is not
controlling in this case, the analysis employed and concerns
expressed by the Supreme Court are useful in resolving the issue
now before us. In Burlington, the Supreme Court addressed two
narrow questions: "Whether the potential relief available under
§ 1415(e)(3) includes reimbursement to parents for private school
tuition and related expenses, and whether § 1415(e)(3) bars such
reimbursement to parents who reject a proposed IEP and place the
child in a private school without the consent of local school
authorities." Burlington, 471 U.S. at 367.
         The Court first reviewed the purposes underlying the
IDEA and concluded that the grant of authority to the reviewing
court set forth in section 1415(e)(2) is sufficiently broad to
include the power to order school authorities to reimburse
parents for private school expenditures where the court
ultimately determines that private, rather than public, education
under a proposed IEP is appropriate. The Court reasoned as
follows:
         A final judicial decision on the merits of an
         IEP will in most instances come a year or
         more after the school term covered by the IEP
         has passed. In the meantime, the parents who
         disagree with the proposed IEP are faced with
         a choice: go along with the IEP to the
         detriment of their child if it turns out to
         be inappropriate or to pay for what they
         consider to be the appropriate placement. If
         they choose the latter course . . . it would
         be an empty victory to have a court tell them
         several years later that they were right but
         that these expenditures could not in a proper
         case be reimbursed. . . . If that were the
         case, the child's right to a free appropriate
         public education, the parents' right to
         participate fully in developing a proper IEP
         and all of the procedural safeguards would be
         less than complete.
471 U.S. at 370.
         Having established that reimbursement may be ordered
where a private school placement is found to be appropriate, the
Court then held that parents who initially decline the pendent
placement protection of section 1415(e)(3) do not automatically
forfeit their right to reimbursement. The Court explained that
section 1415(e)(3) does not speak to financial responsibility or
to a parent's right to reimbursement at the close of judicial
proceedings:
         If the provision is interpreted to cut off
         parental rights to reimbursement, the
         principal purpose of the Act will in many
         cases be defeated in the same way as if
         reimbursement were never available . . . .
         [Parents would be] forced to leave the child
         in what may turn out to be an inappropriate
         educational placement or to obtain the
         appropriate placement only by sacrificing any
         claim for reimbursement.

Id. at 372.
         While we recognize that Burlington dealt with
retroactive relief, we do not believe that the Supreme Court's
analysis should be confined to those cases arising in a
procedural context identical to that presented in Burlington. We
conclude that the policies underlying the IDEA and its
administrative process favor imposing financial responsibility
upon the local school district as soon as there has been an
administrative panel or judicial decision establishing the
pendent placement.
         Nothing in the Act or in its legislative history
convinces us that Congress intended to shield school districts
from financial responsibility prior to the close of litigation.
The IDEA was enacted to guarantee handicapped children a free and
appropriate education and its legislative history is devoid of
any indication that Congress intended to limit the timing of a
school district's financial obligations in accordance with some
pre-determined formula. Resolution of financial disputes is not
governed by rigid rules but is, instead, committed to the
administrative process.
         If a parent contends that he or she has been
         forced, at that parent's own expense, to seek
         private schooling for the child because an
         appropriate program does not exist within the
         local educational agency and the . . . agency
         disagrees, that disagreement and the question
         of who remains financially responsible is a
         matter to which the due process procedures
         . . . app[ly].

S. Rep. No. 94-168 p. 32 (1975), U.S. Code Cong. & Admin. News
1975 pp. 1425, 1456.
         In fashioning remedies under the IDEA, the courts are
directed to "grant such relief as [they] deem[] appropriate." 20
U.S.C. § 1415(e)(3). The Supreme Court in Burlington fleshed out
the contours of "appropriate relief" when it wrote:
         The ordinary meaning of these words confers
         broad discretion on the court. The type of
         relief is not further specified except that
         it must be "appropriate." Absent other
         reference, the only possible interpretation
         is that the relief is to be "appropriate" in
         light of the purposes of the Act. As already
         noted, this is principally to provide
         handicapped children with "a free appropriate
         public education which emphasizes special
         education and related services designed to
         meet their unique needs." The Act
         contemplates that such education will be
         provided where possible in regular public
         schools . . . but the Act also provides for
         placement in private schools at public
         expense where this is not possible. In a
         case where a court determines that a private
         placement desired by the parents was proper
         under the Act and that an IEP calling for
         placement in a public school was
         inappropriate, it seems clear beyond cavil
         that "appropriate" relief would include a
         prospective injunction directing the school
         officials to develop and implement at public
         expense an IEP placing the child in a private
         school. . . . If the administrative and
         judicial review under the Act could be
         completed in a matter of weeks, rather than
         years, it would be difficult to imagine a
         case in which prospective injunctive relief
         would not be sufficient.

471 U.S. 369-70.
         Delay, however, is inevitable and this delay carries
with it financial consequences. Concluding that "appropriate
relief" under the IDEA includes retroactive tuition
reimbursement, the Court explained that where parents elect to
pay for what they believe is an appropriate placement,
         it would be an empty victory to have a court
         tell them several years later that they were
         right but that these expenditures could not
         . . . be reimbursed . . . . If that were the
         case, the child's right to a free appropriate
         public education, the parents' right to
         participate fully in developing a proper IEP,
         and all of the procedural safeguards would be
         less than complete. Because Congress
         undoubtedly did not intend this result, we
         are confident that by empowering the court to
         grant "appropriate" relief Congress meant to
         include retroactive reimbursement to parents
         as an available remedy in a proper case.

Id. We are convinced that the concerns cited by the Court in
support of retroactive reimbursement favor including the interim
assessment of financial responsibility in the range of relief
available under the IDEA.
         In this case, as in many other cases, while parents
wait for the merits of their case to be addressed through the
process of administrative and judicial review, they who disagree
with an IEP proposal for their child must make a choice. They
may have the child remain in what they believe to be an
inappropriate placement or they may elect to pay for what they
deem appropriate. This choice is real only for parents who have
the financial wherewithal to pay for alternative placement.
While parents who reject a proposed IEP bear the initial expenses
of a unilateral placement, the school district's financial
responsibility should begin when there is an administrative or
judicial decision vindicating the parents' position. The
purpose of the Act, which is to ensure that every child receive a
"free and appropriate education" is not advanced by requiring
parents, who have succeeded in obtaining a ruling that a proposed
IEP is inadequate, to front the funds for continued private
education.
         The burden that such an approach would place on many
families is overwhelming. The cost of private education,
especially in institutions specializing in teaching the learning
disabled, is substantial. Families without means would be hard
pressed to pay for private education in what will almost
invariably be the significant time lapse between a ruling in
their favor and the ultimate close of litigation. "The review
process is ponderous." Burlington, 471 U.S. at 370. Without
interim financial support, a parent's "choice" to have his child
remain in what the state has determined to be an appropriate
private school placement amounts to no choice at all. The
prospect of reimbursement at the end of the litigation turnpike
is of little consolation to a parent who cannot pay the toll at
the outset.
         In concluding that the school district cannot avoid
interim responsibility for funding what the state has agreed is
an appropriate pendent placement, we are mindful of the financial
burden which will, in some instances, be borne by local school
districts. At the risk of seeming cavalier, however, we adopt
the Supreme Court's statement in Florence County School District
Four v. Carter, 114 S. Ct. 361, 366 (1993):
         There is no doubt that Congress has imposed a
         significant financial burden on the States
         and school districts that participate in
         IDEA. Yet public educational authorities who
         want to avoid reimbursing parents for the
         private education of a disabled child can do
         one of two things: give the child a free
         appropriate public education in a public
         setting, or place the child in an appropriate
         private setting of the State's choice. This
         is IDEA's mandate, and school officials who
         conform to it need not worry about
         reimbursement claims.
                                V.
         Our holding in this matter has three components.
First, the private school placement, by virtue of the education
appeals panel decision, is the appropriate pendent placement for
purposes of 20 U.S.C. § 1415(e)(3). Second, the Susquenita
School District is required to fund that placement. Finally, the
district's financial obligations with respect to the pendent
placement are immediate and may not be deferred until the close
of litigation. These requirements are distilled from the
unambiguous language of the IDEA, the Act's legislative history,
and the caselaw interpreting the Act. Given the clarity of the
law with respect to the issues before us, we have no difficulty
concluding that the district court's denial of Susquenita's
motion for stay was consistent with the sound exercise of
judicial discretion. We will, therefore, affirm the order of the
district court.